UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7734



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALBERT MANNING SCOTT, SR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-89-186)


Submitted:   January 30, 2003              Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Manning Scott, Sr., Appellant Pro Se.   Richard Stanley
Glaser, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Manning Scott, Sr., appeals the district court’s order

adopting the magistrate judge’s recommendation to deny relief on

Scott’s motion for reduction of sentence, 18 U.S.C. § 3582(c)(2)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Scott, No. CR-89-186 (M.D.N.C. Oct. 21, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2